DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
As discussed in the previous Office action, Applicant elected without traverse the species of immune system components contained in blood fractions (claim 74), lecithin, as the second component in the composition (claim 76) and a lyophilized formulation (claim 78).  Claim 74 has been amended.  No claims have been added.  Claims 1-73 have been canceled.  Claims 75, 79 and 80 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions (non-elected species), there being no allowable generic or linking claim.  Accordingly, claims 74, 76, 79 and 80 are examined on the merits herewith.
Claim Rejections - 35 USC § 112, (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 74, 76, 77 and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are that it cannot be determined whether the components, the immune system components (the antibodies) and the cell membrane phospholipids (the lecithin) are each frozen separately as soon as possible, or whether the two, the antibodies and the lecithin, are first mixed together or combined and then frozen.  The claim does not recite any limitations related to how the product is made.  Consequently, it is unclear and ambiguous whether the product is the result of combining two frozen components or making the combination product and then freezing it.  Clarification and appropriate correction are required.  
Claim 77 is vague and confusing, and therefore indefinite, because it recites that the frozen composition of claim 74 is an oral dosage form.  Is this composition first thawed before consumption?  Or is the composition consumed frozen?  A frozen composition can be eaten if it is frozen in small enough bits, but it cannot be drunk.  Clarification and appropriate correction are required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 74, 76, 77 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al., JP 2005-502589 A, 2005, an English machine translation of which is referred to, as Examiner cannot read Japanese.
Shenoy et al. disclose a natural formulation for improving the health of a patient comprising a blood fraction comprising an immune system component.  The immune system component is a whole antibody that is naturally occurring (see claim 74).  See Abstract and paragraphs 2, 3, 5, 9, 15, 16 (the formulation/composition is stabilized), 18 and 24.  Because the antibody is naturally occurring (see paragraph 9 and claims 9 and 10, not numbered in the reference, but the second and third claims after the third claim 4), the formulation is natural.  The formulation further comprises lecithin (see paragraph 62, the section entitled Emulsifier and/or stabilizer).  See claim 76.  The formulation can be administered orally (see paragraph 69; see claim 77).  The formulation can be lyophilized, for stable storage and transport (see paragraph 139; claim 78).  In view of the foregoing, a holding of obviousness is required.
Applicant asserts that his invention is not obvious, because the claims have been amended to recite natural blood fractions, that are frozen as quickly as possible, which the cited reference does not disclose.  Applicant asserts that the reference discloses advanced molecular biology techniques to produce the antibody in a crystallized form.  On pp. 4-9 of the Response, Applicant discusses ad plenum the differences between the instant specification and the reference.
In reply, the claims are extremely broad and recite simply a “natural formulation” comprising immune system components contained in blood (antibodies) and lecithin (as the elected species of the cell membrane phospholipids).  The term natural formulation does not appear anywhere in the specification, and, consequently, is not defined or explained in the specification.  Antibodies and lecithin are naturally occurring molecules.  Thus, the composition of Shenoy et al. is a natural formulation.  The reference discloses that the antibodies can be in crystalline form, for improved stability, but the reference does not disclose that the genes encoding the protein sequences for the antibodies have been modified or mutated or engineered.  Thus, the antibodies are the natural proteins.  Moreover, Applicant has amended the claims to recite that the antibodies are in the frozen state, the solid state.  The solid state structure depends on the procedure used for freezing and the medium in which the antibodies are frozen.  The structure of these solid-state antibodies is as natural as that of the antibodies in the reference.  Regarding the differences between the details in the specification and the details in the reference, Applicant argues the specification.  The specification cannot impart patentability.  Patentability is determined from the claim limitations, and the instant claims are obvious.  Regarding the added limitations that the components of the composition are frozen as soon as possible, the new limitations do not render the claims patentable, because freezing is a conventional method of preservation.  It would have been obvious to the artisan of ordinary skill at the time that the invention was filed to freeze the composition as soon as it was made, particularly the combination composition comprising the antibodies and the lecithin, to avoid the thawing and the re-freezing steps needed to make the final product, to preserve it in its original state to the highest degree possible, as a way of storing it before administration to a subject in need thereof.  The rejection is maintained.  

Claims 74 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al. (“Studies on polypeptide drug delivery systems:  tissue distribution of immunoglobulin G conjugated with lecithin,” Journal of Controlled Release 17(1):99-104, 1991.  
Mizushima et al. disclose a natural formulation/composition for improving the health of a patient comprising a blood fraction comprising an immune system component.  The immune system component is human immunoglobulin G (IgG) (see Abstract and p. 100; see claim 74), which is naturally occurring.  Thus, the formulation/composition is natural.  The formulation/ composition further comprises lecithin (see Abstract and p. 100; see claim 76).  The lecithin is conjugated to the IgG, which facilitates the distribution of the IgG throughout the body at high concentrations (see p. 102).  The IgG has a high affinity for human lymphocytes and cancer cells (see Abstract and p. 103).  The conjugation of the IgG to the lecithin allows for the preparation of antibodies in a drug delivery system (see p. 104).  In view of the foregoing, a holding of obviousness is required.
Here as well, on pp. 10-15 of the Response, Applicant argues the differences between the details in the specification, including the numerous steps involved in making Applicant’s product, and the details in the reference.  Again, the claims are extremely broad and recite simply a “natural formulation” comprising immune system components contained in blood (antibodies) and lecithin (as the elected species of the cell membrane phospholipids).  The broad claims encompass IgG conjugated to lecithin, as this composition has an antibody/ immune system component and a lecithin component.  Also, here as well, regarding the added limitations that the components of the composition are frozen as soon as possible, the new limitations do not render the claims patentable, because freezing is a conventional method of preservation.  It would have been obvious to the artisan of ordinary skill at the time that the invention was filed to freeze the composition as soon as it was made, particularly the combination composition comprising the antibodies and the lecithin, to avoid the thawing and the re-freezing steps needed to make the final product, to preserve it in its original state to the highest degree possible, as a way of storing it before administration to a subject in need thereof.  The rejection is maintained.  
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is advised to participate in the after-final consideration pilot program.  Applicant is reminded of the PTO’s new policies and procedures in this program for responding to final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patents/init_events/afcp.jsp, After-final Consideration Pilot 2.0.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one claim must be amended in a way that does not broaden that claim.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-05-18